DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “said detecting being…the previous version,” page 8, lines 12-14, and similar arguments, the examiner respectfully disagrees.
Griffin teaches tokenization may occur by blurring, inserting random text, blacking-out, shading, or by inserting a text string with an embedded clickable URL (Col. 7, lines 29-37; Col. 10, line 53-Col. 1, line 1).

Thomas further teaches upon clicking a blacked-out area that is redacted, a dialog appears, challenging the user for credentials, the program establishes a secure connection to the keytable/mediation service using the URL/URI stored in the document settings and provides a document ID and/or other information, the client requests the passkeys corresponding to the redactions and the keytable service utilizes the document ID to locate the keys for the document, the keys are then utilized to unlock the redacted portions.
Thayer (newly cited) teaches determining the obfuscation values in the redacted document by traversing the data fields in the redacted document using data fields that have been tagged or flagged, identifying the data fields from a pre-defined list, or using metadata of the document, wherein the metadata indicates the obfuscation values and/or the data fields that contains the values (Para. 27, 57, 63).
Combining the references brings about a system wherein said detecting being done only by analyzing the current version and without taking into account any additional data which may have been included in the current version compared to the previous version.  Therefore, the aforementioned limitations are taught by the combination of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, line 1—“existence of a target data” it is unclear as to whether the “target data” is the same “target data” as in claim 6 or is intended to be a separate target data.
Claim 25 recites a similar limitation and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 9, 14, 16, 17, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 10025941 B1) in view of Thomas (US 2009/0025063 A1) and further in view of Thayer et al. (US 2018/0285591 A1).
Regarding claim 6, Griffin teaches a computer-implemented method for securely accessing a digital document containing a set of data by a user, the method comprising: 
from a current version of the digital document, detecting the existence of a target data belonging to a previous version of the digital document and missing from the current version of the digital document (In step 304, the “accessor” opens the document in a file type-compatible program or dedicated application associated with the tokenization service and identifies the accessible tokenized content or the interface may automatically identify the content that is tokenized. Since the content is tokenized, the sensitive data (i.e., unrestricted data/target data that needs to be protected/replaced) is “missing” and must be accessed through the token/embedded link. See column 13, lines 8-21. See also Fig. 3 and corresponding discussion in column 12, line 42 to column 14, line 26.), 
identifying a subset of data of said set of data, said subset containing context data related to said target data, e.g. a content owner submits a request to tokenize data elements in a file or document, wherein the request identifies the data elements to be tokenized, the desired output type(s), and the authentication level(s) for each requested token (Col. 5, lines 5-34; Col. 10, lines 25-52),
generating a link value allocated to the target data by applying a preset function to a subset of said set of data (If a “content owner A” sends a tokenized document to “content accessor B”, and “content accessor B” wants to send this document to a “third-party C” but with additional data being tokenized (e.g. private information), “content accessor B” can send the already redacted file to get further redacted by interacting with the TSP. See column 7, lines 29-55. Subsequent “tokenizations” of tokenized documents (e.g., documents having portions of data already tokenized) (see column 14, lines 8-12) would require performing method 200 shown in Fig. 2 and discussed from column 10, line 9 to column 12, line 41. In step 204, a request for “tokenization” (i.e., a token is substituted as proxy for data thus obscuring the underlying data) of the selected data is made; the request includes the desired output (i.e., what the content owner wants for the “unrestricted” original data element to be replaced with). This output contains a query string (i.e., URL) for accessing original content. In steps 206-210, the tokenization scheme (e.g., random number, hash, encryption, FPE) is selected and the token(s) is/are generated. For instance, the secret data that becomes the parameter of the function that defines a plaintext/token pairing (i.e., token and embedded link generation) may be any data indicating the pairing, a key or a function operating on the pre-generated static tables and PAN (e.g., original unrestricted data), depending on the selected scheme. Token generation must comply with the request for tokenization and may be based on coordinate identifiers of the content as well.), 
generating a request by using the link value for retrieving the target data from a secure storage unit (In steps 304-306, the “accessor” selects and transmits authentication information to the TSP through the request URL embedded in the token in order to access the tokenized content. See column 13, lines 7-38. TSP securely stores the information (e.g., tokens, unrestricted data, etc.) as it requires authentication information from anyone that requests access to it, as shown in step 308-310 in column 13, line 39 to column 14, line 7.), 
providing the user with the target data only if the secure storage unit successfully checked the compliance of the request with preset access rules (In steps 308-312 the TSP determines if the “accessor” is authorized to access the tokenized content based on the authentication information, and to the particular content to which the token corresponds; performs detokenization for the authorized tokenized content; and transmits the authorized detokenized original content to the “accessor”. See column 13, line 39 to column 14, line 26.).
Griffin does not clearly teach said current version being devoid of a link value allowing to retrieve said target data from a secure storage unit, said detecting being done only by analyzing the current version and without taking into account any additional data which may have been included in the current version compared to the previous version.
Thomas teaches a current version being devoid of a link value allowing to retrieve target data from a secure storage unit, e.g. Upon clicking a blacked-out area that is redacted, a dialog appears, challenging the user for credentials (Fig. 8, el. A, C; Para. 51); the program establishes a secure connection to the keytable/mediation service using the URL/URI stored in the document settings and provides a document ID and/or other information (Para. 54); the client requests the passkeys corresponding to the redactions and the keytable service utilizes the document ID to locate the keys for the document (Para. 65); the keys are then utilized to unlock the redacted portions (Para. 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin to include said current version being devoid of a link value allowing to retrieve said target data from a secure storage unit, using the known method of establishing a secure connection to the keytable/mediation service using the URL/URI stored in the document settings and provides a document ID and/or other information, requesting the passkeys corresponding to the redactions and utilizing the document ID to locate the keys for the document, and utilizing the keys to unlock the redacted portions, as taught by Thomas, in combination with the document tokenization system of Griffin, for the purpose of providing for a more secure document by avoiding displaying any data derived from the sensitive data.
Griffin in view of Thomas does not clearly teach said detecting being done only by analyzing the current version and without taking into account any additional data which may have been included in the current version compared to the previous version.
Thayer teaches from a current version of a digital document, detecting the existence of a target data belonging to a previous version of the digital document and missing from the current version of the digital document, e.g. determining the obfuscation values in the redacted document by traversing the data fields in the redacted document using data fields that have been tagged or flagged, identifying the data fields from a pre-defined list, or using metadata of the document, wherein the metadata indicates the obfuscation values and/or the data fields that contains the values (Para. 27, 57, 63),
said current version being devoid of a link value allowing to retrieve said target data from a secure storage unit, e.g. wherein the obfuscation value may be a static value that is used to mask the sensitive value, such as a series of characters (X’s) (Para. 36),
said detecting being done only by analyzing the current version and without taking into account any additional data which may have been included in the current version compared to the previous version, e.g. determining the obfuscation values in the redacted document by traversing the data fields in the redacted document using data fields that have been tagged or flagged, identifying the data fields from a pre-defined list, or using metadata of the document, wherein the metadata indicates the obfuscation values and/or the data fields that contains the values (Para. 27, 57, 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin in view of Thomas to include said detecting being done only by analyzing the current version and without taking into account any additional data which may have been included in the current version compared to the previous version, using the known method of determining the obfuscation values in the redacted document by traversing the data fields in the redacted document using data fields that have been tagged or flagged, identifying the 

Regarding claim 7, Griffin in view of Thomas in view of Thayer teaches wherein the current version comprises a display value in place of the target data, e.g. Griffin-(As shown in See Figs. 4A-4C, the unrestricted original document (Fig. 4A) is tokenized (Fig. 4B) by tokenizing sensitive content thus replacing the unrestricted original content with a token and embedded URL, which can later be detokenized (Fig. 4C) to show the original unrestricted content to an authorized user. See column 14, line 27 to column 15, line 28. See also Figs. 2 and 3 for tokenization/detokenization methods. Note that “current version” is interpreted as the updated redacted tokenized version (Fig. 4B) of a previously unrestricted document (Fig. A).); a blacked-out area (Thomas-Fig. 8, el. A, C; Para. 51); wherein the obfuscation value may be a static value that is used to mask the sensitive value, such as a series of characters (X’s) (Thayer-Para. 36).

Regarding claim 9, Griffin teaches all the subject matter in claim 6 above.
a method, wherein the user is provided with the set of data through a first software application and said target data through a second software application separate from the first software application (The TSP computing system may provide the full document with the authorized information detokenized to the “accessor” or only the original data elements are provided and, on the content accessor computing system end, the original data elements replace the previously tokenized content through a dedicated application, web-browser, or protocol sent to software that opened the file. See column 13, line 52 to column 14, line 7. Note that the original data (i.e., detokenized) may be provided through a dedicated application as opposed to sending a protocol to the same software that opened the file (which could also be a possibility)).

Regarding claim 14, it recites similar limitations as claim 6 above, and is therefore rejected for the same reasons.
Furthermore, Griffin teaches a system for securely accessing a digital document containing a set of data, the system comprising a hardware processor, wherein the system comprises an accessor agent including instructions that, when executed by the processor, cause said accessor agent to forward the retrieved target data to a display device for rendering to a user (As shown in Fig. 1, system includes a processor 118, content accessor computing system 106 that communicates via network interface 130 over network 108. The content accessor computing system 106 “is able to view the files and, in some arrangements, they are a subscriber to the services of the TSP and have an account with the TSP… the redacted tokenized file may be opened using any other applicable software” (e.g., pdf viewer), as discussed in column 9, line 48 to column 10, line 8. In steps 308-312 the TSP determines if the “accessor” is authorized to access the tokenized content based on the authentication information, and to the particular content to which the token corresponds; performs detokenization for the authorized tokenized content; and transmits the authorized detokenized original content to the “accessor”. See column 13, line 39 to column 14, line 26.).

Regarding claim 16, Griffin in view of Thomas in view of Thayer teaches wherein the accessor agent is configured to render the target data to the user via a sound interface, e.g. the original data elements can include audio (Griffin-Col. 13, lines 52-55); the content may include audio or an audio annotation (Thomas-Para. 33, 43).

Regarding claim 17, Griffin in view of Thomas in view of Thayer teaches wherein the user is provided with said target data through a sound interface, e.g. the original data elements can include audio (Griffin-Col. 13, lines 52-55); the content may include audio or an audio annotation (Thomas-Para. 33, 43).

Regarding claim 20, Griffin in view of Thomas in view of Thayer teaches wherein existence of a target data belonging to the previous version is detected by detecting presence of a predefined field in the current version, e.g. determining the obfuscation values in the redacted document by traversing the data fields in the redacted document using data fields that have been tagged or flagged, identifying the data fields from a pre-defined list, or using metadata of the document, wherein the metadata indicates the obfuscation values and/or the data fields that contains the values (Thayer-Para. 27, 57, 63).

Regarding claim 25, the claim is analyzed with respect to claim 20.

Claims 18, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Thomas in view of Thayer and further in view of DeLuca et al. (US 2013/0046835 A1).
Regarding claim 18, Griffin in view of Thomas in view of Thayer teaches all elements of claim 6.
Griffin in view of Thomas in view of Thayer further teaches wherein said digital document is structured by lines, e.g. a text file, an image file, a media file, etc. (Griffin-Col. 2, lines 58-60).
Griffin in view of Thomas in view of Thayer does not clearly teach said context data is the content of a specific set of lines preceding the target data.
DeLuca teaches wherein a digital document is structured by lines and context data is the content of a specific set of lines preceding target data, e.g. identifying contextual related information for a selected portion of text, wherein the information is determined based on a configuration setting that indicates a number of lines of text preceding and/or following the line(s) containing the selected portion (Para. 29).


Regarding claim 19, Griffin in view of Thomas in view of Thayer in view of DeLuca teaches wherein said context data is the content of all odd lines preceding the target data, e.g. identifying contextual related information for a selected portion of text, wherein the information is determined based on a configuration setting that indicates a number of lines of text preceding and/or following the line(s) containing the selected portion (DeLuca-Para. 29); Note:  if the target data is located on the second line, then the context data would include all odd lines preceding the target data, i.e. line 1.

Regarding claim 23, the claim is analyzed with respect to claim 18.

Regarding claim 24, the claim is analyzed with respect to claim 19.

Claims 21, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Thomas in view of Thayer and further in view of Ross et al. (US 2005/0197827 A1).
Regarding claim 21, Griffin in view of Thomas in view of Thayer teaches all elements of claim 6.
Griffin in view of Thomas in view of Thayer does not clearly teach wherein existence of a target data belonging to the previous version is detected by applying a hash function to a part of the current version.
Ross teaches wherein existence of a target data is detected by applying a hash function to a part of the current version, e.g. generating a preceding hash code for a respective source text, wherein the preceding hash code is generated using the text stream of a preceding segment (Para. 60, 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin in view of Thomas in view of Thayer to include wherein existence of a target data belonging to the previous version is detected by applying a hash function to a part of the current version, using the known method of generating a preceding hash code for a respective source text, wherein the preceding hash code is generated using the text stream of a preceding segment, as taught by Ross, in combination with the document tokenization system of Griffin in view of Thomas in view of Thayer, for the purpose of allowing the system to more accurately determine the positioning of particular data within a file.

wherein said a part of the current version is a predefined set of lines, records or cells of the current version, e.g. wherein the preceding hash code is generated using the text stream of a preceding segment (Ross-Para. 60, 72).

Regarding claim 26, the claim is analyzed with respect to claim 21.

Regarding claim 27, the claim is analyzed with respect to claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cieslak et al. (US 10,474,836 B1)—Cieslak discloses analyzing content to identify common field names that relate to sensitive information (Col. 9, line 62-Col. 10, line 11).

McKay et al. (US 8,997,248 B1)—McKay discloses analyzing a data chunk for tokens in order to discover sanitized data (Col. 8, lines 51-54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





07 July 2021

/Jeremy S Duffield/Primary Examiner, Art Unit 2498